TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 24, 2015



                                      NO. 03-15-00063-CR


                            Ex parte James Richard “Rick” Perry




           APPEAL FROM 390TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
           AFFIRMED IN PART; REVERSED AND REMANDED IN PART --
                     OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the district court. Having reviewed the record and the

parties’ arguments, the Court holds that there was reversible error in the district court’s order.

We reverse the district court’s order to the extent it upholds the facial constitutionality of the

statute on which Count II of the indictment is based, Penal Code section 36.03(a)(1), as that

statute incorporates section 1.07(a)(9)(F). We affirm the district court’s denial of relief as to

Count I. We remand the case to the district court for further proceedings consistent with our

opinion and judgment, including dismissal of Count II. Each party shall pay the costs of the

appeal incurred by that party, both in this Court and the court below.